Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
Complainant
Vv.

Oxxo Marketing Co.
d/b/a Texaco,

Respondent.

Docket No. C-13-971
FDA Docket No. FDA-2013-H-0807

Decision No. CR2906
Date: August 29, 2013
INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) filed an Administrative Complaint
(Complaint) against Respondent, Oxxo Marketing Co. d/b/a Texaco, that alleges
facts and legal authority sufficient to justify the imposition of a civil money
penalty of $500. Respondent did not timely answer the Complaint, nor did
Respondent request an extension of time within which to file an answer.
Therefore, I enter a default judgment against Respondent and assess a civil money
penalty of $500.

CTP began this case by serving the Complaint on Respondent and filing a copy of
the Complaint with the Food and Drug Administration’s (FDA) Division of

Dockets Management. The Complaint alleges that Respondent impermissibly sold
cigarettes to minors and failed to verify that a purchaser of cigarettes was 18 years
of age or older, thereby violating the Federal Food, Drug, and Cosmetic Act (Act),
21 U.S.C. § 301 et seq., and its implementing regulations, Cigarettes and
Smokeless Tobacco, 21 C.F.R. Part 1140 (2012). CTP seeks a civil money
penalty of $500.

On July 10, 2013, CTP served the Complaint on Respondent by United Parcel
Service, pursuant to 21 C.F.R. §§ 17.5 and 17.7. In the Complaint and
accompanying cover letter, CTP explained that within 30 days, Respondent should
pay the proposed penalty, file an answer, or request an extension of time within
which to file an answer. CTP warned Respondent that if it failed to take one of
these actions within 30 days, an Administrative Law Judge could, pursuant to 21
C.F.R. § 17.11, issue an initial decision ordering Respondent to pay the full
amount of the proposed penalty.

Respondent has not filed an answer within the time provided by regulation, nor
has it timely requested an extension. Pursuant to 21 C.F.R. § 17.11(a), lam
required to “assume the facts alleged in the [C]omplaint to be true” and, if those
facts establish liability under the Act, issue a default judgment and impose a civil
money penalty. Accordingly, I must determine whether the allegations in the
Complaint establish violations of the Act.

Specifically, CTP alleges the following facts in its Complaint:

e Respondent owns Texaco, an establishment that sells tobacco products and
is located at 2500 14th Street, Plano, Texas 75074. Complaint { 3.

e On April 7, 2012, at approximately 1:50 PM CT, an FDA-commissioned
inspector observed a violation of 21 C.F.R. Part 1140 at Respondent’s
establishment. The inspector observed a violation of 21 C.F.R.

§ 1140.14(a) when “a person younger than 18 years of age was able to
purchase a package of Marlboro Gold Pack cigarettes ... .’ Complaint
q 10.

e¢ On June 28, 2012, CTP issued a Warning Letter to Respondent regarding
the inspector’s observations from April 7, 2012. The letter explained that
the observations constituted a violation of a regulation found at 21 C.F.R.
§ 1140.14(a), and that the named violation was not necessarily the only
violation at the establishment. The Warning Letter further stated that if
Respondent failed to correct the violation, regulatory action by the FDA or
a civil money penalty action could occur. Finally, the letter informed
Respondent that it bore a responsibility to comply with the law. Complaint
q 10.
e Crystal Arredondo, a Shift Leader at Respondent’s establishment,
responded to the Warning Letter on Respondent’s behalf with a letter dated
November 5, 2012. In her letter, “Ms. Arredondo stated that corrective
action was taken against the employee responsible for the violation . . . and
that all employees have been instructed to request identification from all
customers attempting to purchase cigarettes regardless of age.” Complaint

qi.

e On December 8, 2012, FDA-commissioned inspectors documented two
additional violations of 21 C.F.R. Part 1140 at Respondent’s establishment.
The inspectors documented a violation of 21 C.F.R. § 1140.14(a) when “a
person younger than 18 years of age was able to purchase a package of
Marlboro Gold Pack cigarettes . . . at approximately 5:19 PM[.]” The
inspectors also documented a violation of 21 C.F.R. § 1140.14(b)(1) when
“the minor's identification was not verified before the sale...’ Complaint

qi.

e CTP issued a Notice of Compliance Check Inspection to Texaco on
December 18, 2012, due to the minor’s December 8, 2012 cigarette
purchase. The Notice stated that the violation described was not
necessarily the only violation reported. Complaint § 2.

These facts establish that Respondent is liable under the Act. The Act prohibits
misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is
misbranded if distributed or offered for sale in any state in violation of regulations
issued under section 906(d) of the Act. 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R

§ 1140.1(b). The Secretary issued the regulations at 21 C.F.R. Part 1140 under
section 906(d) of the Act. 21 U.S.C. § 387(a); 21 U.S.C. § 387f(d)(1); 75 Fed.
Reg. 13,229 (Mar. 10, 2010). The regulations prohibit the sale of cigarettes to any
person younger than 18 years of age. 21 C.F.R. § 1140.14(a). The regulations
also require retailers to verify, by means of photo identification containing a
purchaser’s date of birth, that no purchasers of cigarettes are younger than 18
years of age. 21 C.F.R. § 1140.14(b)(1).

Taking the above alleged facts as true, Respondent had three violations of
regulations contained in 21 C.F.R. Part 1140 within an eight-month period.
Specifically, Respondent had a violation on April 7, 2012, and two violations on
December 8, 2012. Respondent’s actions on both occasions violated the
prohibition against selling cigarettes to persons younger than 18 years of age. 21
C.F.R. § 1140.14(a). Respondent’s actions on December 8, 2012, also violated the
requirement that retailers verify, by means of photo identification containing a
purchaser’s date of birth, that no purchaser of cigarettes or smokeless tobacco is
younger than 18 years of age. 21 C.F.R. § 1140.14(b)(1). Therefore,
Respondent’s actions constitute violations of law for which a civil money penalty
is merited.

The regulations require me to impose a civil money penalty in the amount that is
either the maximum provided for by law or the amount sought in the Complaint,
whichever is smaller. 21 C.F.R. § 17.11(a)(1)-(2). The regulations currently
allow a maximum penalty of $500 for a third violation within an eight-month
period, 21 C.F.R. § 17.2, and CTP has requested a fine in that amount. Therefore,
I find that a civil money penalty of $500 is warranted and so order one imposed.

/s/
Steven T. Kessel
Administrative Law Judge

